Citation Nr: 0304206	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-12-769A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of Chapter 30 educational assistance 
overpayment of $2056.38.



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The Board found no evidence in the record as to any active 
service by the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the RO's 
Committee on Waivers and Compromises (Committee) that denied 
the veteran's request for a waiver of recovery of a $2056.38 
educational benefit debt because it was submitted after 180 
days from the notification as to the debt.  

In the veteran's substantive appeal dated in August 2002 he 
requested a hearing before a member of the Board at the RO.  
The veteran was not provided such a hearing, and there is no 
indication that he withdrew this request.  Consequently, the 
Board may not proceed until the veteran is afforded the 
opportunity for such a hearing.  38 U.S.C.A. § 7107(b) (West 
2002).  

Arrangements should be made for the 
veteran to appear at the RO before a 
member of the Board.  

After the veteran is given an opportunity to appear at a 
hearing before a member of the Board, the claims folder 
should be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




